DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and augments filed on September 25, 2020 have been received and entered. Claims 1, 181-19 and 21 have been amended, while claims 6-7 and 22 have been canceled. Claim 24 is newly added. The Soto-Gutierrez’s declaration filed on September 25, 2020 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1-5, 8-21, 23 and 24 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 1-21 (group I) in the reply filed on March 18 was acknowledged. Applicant election of a fibroblast, SIRT and hepatocytes as species for somatic cell type, gene of interest and a differentiated cell of interest respectively is also acknowledged. Upon further consideration election of species requirement are hereby withdrawn and all the withdrawn species are rejoined with the elected species. 
Claims 1-5, 8-21, 23 and 24 are under consideration. 
Priority
This application is a 371 of PCT/US2017/044719 filed on 07/31/2017, which claims priority from US provisional application 62/369,698 filed on 08/01/2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Maintained-Claim Rejections - 35 USC § 112-scope of enablement-in modified form
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5, 8-21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for An in vitro method of generating a human induced pluripotent stem cell, comprising, 
transfecting a human somatic fibroblast cell with a lentiviral vector encoding the nucleic acid molecule comprising the doxycycline promoter operably linked to the nucleic acid encoding Cas9 and the constitutive promoter operably linked to the tetracycline responsive element; 
transfecting the human neonatal fibroblast cells with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4 and a nucleic acid encoding Sox2, a nucleic acid encoding Nanog, a nucleic acid Lin 28 and a nucleic acid encoding TRA-1-160 to produce an induced pluripotent stem cell, wherein at least 25% of the cells express the Cas9 that can undergo CRISPR/Cas9-mediated recombination, 
further comprising differentiating the induced human pluripotent cell in a hepatocyte; introducing a heterologous promoter operably linked to one or more nucleotide sequences encoding one or more CRISPR-Cas short guide RNAs (sgRNAs) that hybridize with a gene of interest  into the hepatocyte; and culturing the hepatocyte cells in the presence of doxycycline,.
does not reasonably provide enablement for transfecting any other human somatic cells, inducing the somatic cell by any other mean to form an induced pluripotent cells, transfecting any one or any other combination of TF to produce iPSC, producing iPSC that does not sufficiently express Cas9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Applicant disagree with the rejection arguing that the field of iPSC advanced considerably between the publication dates of 2006 -2010 references and the priority date of the present application (August 1, 2016). Biotechnology advances rapidly, and considerable strides were made in the 6-8 years following these publications. As discussed in Guo and Chen (Int. J. Opthamol. 8: 818-825, 2015, copy attached as Exhibit A) the discovery that somatic cells could be re-programmed into pluripotent stem cells occurred in 2006 (Takahashi and Yamanaka, Cell 126(4): 663-676, 2006). Applicant rely on exhibit A to show that other cells could be used to form iPSC, such as blood cells, keratinocytes, neural stem cells, hepatocytes, see Table 1 of Exhibit A.. Applicant argues while the original methods that utilized retroviral transduction of Oct4, Sox2, Klf4 and c-myc in fibroblasts, methods were developed such that many types of somatic cells could be reprogrammed into pluripotent stem cells using a variety of different cofactors, see the cells and factors listed in Table 1 of Exhibit A, The Office action also cites Applicant in part rely on exhibit B to show that at the time the present application was filed, there were advances in the field such that one of skill in the art could utilize a variety of somatic cells, and select appropriate factors to induce pluripotency. Only little, if any, experimentation is required to select a somatic cell and produce an iPSC form this cell. Raab et al. (Stem Cells International Volume 2014, Article ID 768391, 12 pages). Exhibit C, which was available at the time the present application was filed, states that while the initial work was performed with fibroblasts, cells have been used that were isolated from blood samples and urine. On page 8, Exhibit C states (emphasis added): “[a]s any somatic cell can be reprogrammed, it is also theoretically possible to use cells isolated from buccal cell swabs as primary starting material for reprogramming.” Furthermore, pancreatic islet beta cells, synovial cells, mesenchymal 
In response to applicant’s argument of advancement of iPS field from the publication dates of 2008 -2010 references and the priority date of the present application, it is relevant to point out that although great advances have occurred in iPS technology, the state of the art of generating iPS continue to be unpredictable before the effective filing date of the instant application in the sense that it is impossible to know at the beginning which cells with reprogram, and it takes them “long time.”  (See Cyranoski, Nature, 516: 162-164, 2014, page 163, col. 2, para. 2). In fact, exhibit A relied in support of enablement also requires mostly  use of at least three transcription factor comprising Oct4, Sox2, Klf4 to reprogram fibroblast, keratinocyte or blood cells or at least one TF and other small molecule to reprogram (see table 1). It is noted that while Greenberg (exhibit B) list several specific small molecule for promoting specific somatic cell reprogramming but they are mostly limited to reprogramming of mouse somatic cells. In fact, Brouwer et al published after the dissertation states “reprogramming using small molecules alone has only been established for mouse cells (emphasis added). However if this method is also effective on human cells, it may provide a method for reprogramming iPSCs” (see Brouwer et al page 61, para. 2, Stem Cell Rev and Rep (2016) 12:54–72, cited as evidence in response to applicant’s exhibit B without relying on the rejection). In the instant case, base claims 1, 4-5, 8-21, 23 and 24 is broad and require inducing any human somatic cell that is transfected with a lentiviral vector encoding a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and a constitutive promoter operably linked to a tetracycline responsive element to form an induced pluripotent cell in vitro. The specification and prior art describes pluripotent stem cells are stem cells that: (a) are capable of inducing teratomas when transplanted in immunodeficient (SCID) mice; (b) are capable of differentiating to cell types of all three germ layers (e.g., can differentiate to ectodermal, mesodermal, and endodermal cell types); and (c) express one or more markers of embryonic stem cells (e.g., express Oct 4, alkaline phosphatase, SSEA-3 surface antigen, SSEA-4 surface antigen, nanog, TRA-1-60, TRA-1-81, SOX2, REX1, etc) (see para. 58). It is in this context, exhibit A table 1, B and C fails to teach inducing any genetically modified human somatic cell (transfected with lentiviral vector as required by the step 1 of the claim 1) in any culture condition to form an selected after transduction with puromycin for 21 days to generate a stable pool of transduced cells (example 2) and this stable pool of selected cells (hFF-TET-ON-TagRFP) are reprogrammed into human iPS (hiPS) cells using episomal plasmids vectors containing combination of transcription factor (Oct3/4; Sox; Klf4; Lin; Myc1) that shows expression of pluripotency-associated proteins and staining for cells of all the three germ layer cells (see example 3). The specification fails to enable inducing the somatic cell that is transfected with claimed lentiviral particle but not selected to contain the vector to induce to form an iPS to make and use the invention, without reasonable expectation of sucess. It is emphasized that while there are multiple report of reprogramming multiple cell type as early as 2007and 2008, however, art continue to teach that more established methods of reprogramming involve expression of key transcription factors including f c-Myc, Oct-4, Klf-4 and Sox2 (see Djuric and Ellis, 202, Stem Cell Research and Therapy, 2010, 1:3, for review). Djuric and Ellis discuss how not all cells reprogrammed using these factors are the same and they exhibit significant differences. Different methods of selection and enrichment yield cells at different levels of reprogramming that are characterized by distinct expression profiles. Furthermore, markers normally considered to be markers of pluripotency, such as Nanog, do not necessarily mark fully reprogrammed iPS cells (see page 1, col. 2). Djuric and Ellis teach that even the most recently developed system for selecting reprogrammed cells does not specifically mark fully reprogrammed cells (see page 2, col. 1). They suggest that, like ES cells (above), fully reprogrammed cells need to be characterized using multiple parameters, including morphology, gene expression, cell surface marker expression, chimeras in the case of non-human iPS cells and/or the ability to form teratomas in the case of human iPS cells. Djuric and Ellis also teach that the factors needed to reprogram cells are dependent on the starting cell type. Thus, the efficiency and ability to reprogram different cell types is variable. This is presumed to be the case because different cell types have different epigenetic states, some of which are more predisposed to reprogramming. These studies are supported before the time of filing of instant application summarized by the references of Cyranoski, (Nature, 516: 162-164, 2014) who which cells with reprogram, and it takes them “long time.”  See page 163, col. 2, para. 2). The reference continue to teach “What works for one subset of the population will not work for others,” … Minor differences in cell culture and the relationship with neighboring cells also make it difficult to control all the variables and command the cells like an obedient army. “A perfect implementation is impossible.” (see page  164, col. 1, para. 2). Therefore, reprogramming requires specific factors and conditions to produce a reprogrammed cell type of interest.  Although some of the cited art discusses reprogramming cells to a pluripotent state (see exhibits A-C filed by the applicant), the principle behind reprogramming is the same – namely that a differentiated cell is reprogrammed to a less differentiated state.  In the instant case, the disclosure teaches obtaining human iPS cells involves reprogramming a specific genetically modified cell type (a fibroblast infected with lentiviral particle)  and specific set of four transcription factor.  The art shows that one of skill would not be able to predict which somatic cell types that is genetically modified as required by step (1) of the claim 1 would readily be induced in any culture condition (selection, confluence and culture medium and duration) to form iPS that could be used in same manner as exemplified in the instant application.   The specification fails to provide teachings or specific guidance to overcome the above described unpredictabilities, in order to successfully carry out the claimed methods to make and use the invention, without reasonable expectation of success.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, applicants have amended base claim to incorporate the limitation of claim 6-7 that requires transfecting cells by a lentiviral vector, therefore limitation of dependent claim 5 comprising transfecting the human somatic cells with a vector does not further limit the lentiviral vector of base claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained & New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8-10, 14, 15, 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014).
Claims are directed to a method of generating a human induced pluripotent stem cell, comprising, transfecting a human somatic cell with lentiviral vector encoding a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and constitutive promoter operably linked to a tetracycline responsive element; inducing the somatic cell to form an induced pluripotent cell, thereby producing an induced pluripotent stem cell that can undergo CRISPR/Cas9-mediated recombination at a high efficiency, wherein the human induced pluripotent cell or a cell differentiated therefrom is cultured in the presence of doxycycline to induce expression of the Cas9. Dependent claims limit the method of base claim, wherein inducing the somatic cell to form an induced pluripotent stem cell comprises transfecting the somatic cells with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4, a nucleic acid encoding Sox2, a nucleic acid encoding Nanog, a nucleic acid encoding Lin28. a nucleic acid encoding TRA-1-60 and SSEA4.
With respect to claims 1, 4-6, Balboa et al teach a method comprising introducing an doxycycline-inducible expression system for Cas9 activator expression in human somatic skin fibroblast cells HEK293 (page 451, col. 1, para. 3; Fig 3B). Balboa et al teach using a vector expressing GFP protein under control of minimal CMV promoter (a constitutive promoter) that 
Regarding claims 2, 8-9, 15-16, Balboa et al teach similar TMP-activated system for Cas9 activator expression is used in conjunction with U6 promoter-controlled gRNAs to generate human iPSCs from human fibroblasts by activation (knock-in) of pluripotency factors Oct4, Sox2, Lin 28 and Nanog in said fibroblasts (page 449, col. 2, para. 2-3; Fig. l(D); Fig 2 (A-D)) and for differentiating iPSCs into pancreatic cells (page 451, col. 2, para. 3; Fig 4 (A-C). 
Balboa et al differ from claimed invention by not disclosing using the doxycycline-inducible systems used in HEK293 cells for reprogramming human neonatal fibroblasts and for differentiating of human iPSCs.
However, before the effective filing date of instant application, Wolfe et al explicitly suggest using of doxycycline-inducible systems for Cas9 activator expression in order to reprogram human fibroblasts by activating OCT4, SOX2, KLF4 and cMYC genes, wherein said systems are based on lentivirus vectors. Wolfe teaches at least one somatic cell comprising a specific genomic target; and lentiviral vectors encodes a nuclease deficient Cas9.  Wolfe et al teach in some embodiments the constitutive promoter is ubiquitin C promoter (see para. 9, 11-13, 139-141, 186-187, 197-198, figure 5C, D). 
Wolfe et al further disclose differentiation of human pluripotent stem cells using said systems (see [0170-0176 and 188-192]) and explicitly suggests to use the same approach for differentiation of human iPSCs (see para. 12 and 131).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teaching of prior of Balboa and Wolfe by modifying the method of doxycycline-inducible systems for Cas9 expression as disclosed by Balboa by substituting skin fibroblast with functionally equivalent human fibroblasts for reprogramming with reasonable expectation of success, as a matter of design choice, as instantly claimed, to reprogram said human fibroblast cells to produce induced pluripotent cell expressing Cas9 transfected using lentiviral vector of Wolfe, with a reasonable expectation of success, before the effective time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because of obvious advantage of higher rate of reprogramming of human fibroblasts and ease of obtaining human fibroblast cells and using lentiviral vector for their ability to integrate into the genome of non-dividing cell (see para. 29 of Wolfe).   One of skill in the art would have been expected to have a reasonable expectation of success because the art teaches the successful doxycycline-inducible systems for Cas9 activator expression have benefits in comparison with alternative expression systems (see page 451, col. 2, para. 2). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 

Claims 1, 8, 11-12, 14 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014), as applied above, and further in view of Elling et al (WO2016012544, dated 01/28/2016).
aim interpretation: Instant rejection is applied to the extent claims do not require any specific gRNA and not limited to any specific outcome. 
The teaching of Balboa and Wolfe have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing knockin or knockout of gene of interest. 
Elling et al teach a method for preparing iPSC cells from somatic cells, preferably from human fibroblasts and hepatocytes that employs CRISPR/Cas9-mediated recombination for knocking-out components of CAF I complex and/or SUMO pathway by disruption of their coding sequences. Guide RNA that specifically targets said coding sequences is delivered into fibroblasts by lentivirus vectors and is expressed under control of a promoter having a TRE ( page 13 line 24 - page 14 , line 9), page 39, line 15 - page 40, line 2,  page 17, lines 1-10, Fig. 1, Fig. 24) Elling further teaches that iPSCs are differentiated into specific cells.
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teaching of prior of Balboa,  Wolfe and Elling  by modifying the method of doxycycline-inducible systems for Cas9 expression as disclosed by Balboa and Wolfe  by since knocking-out the components of CAF I complex and/or SUMO pathway would to improve the reprogramming of somatic cells, reasonable expectation of success, as a matter of design choice, as instantly claimed, to reprogram said human cells to produce induced pluripotent cell expressing Cas9 and differentiating cells into hepatocytes, with a reasonable expectation of success, before the effective time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. In absence of any specific gRNA, limitation of knock-in and knockout of any gene of interest would be obvious in view of teaching of Balboa, Wolfe and Elling. One of skill in the art would have been expected to have a reasonable expectation of success because the art teaches the successful doxycycline-inducible systems for Cas9 activator expression have benefits in comparison with alternative expression systems (see page 451, col. 2, para. 2). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 

Claims 1, 8, 10 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014, Elling et al (WO2016012544, dated 01/28/2016) as applied above and Mu et al (Stem Cells, 2015, 33, 2134-2147).
Claim interpretation: Instant rejection is applied to the extent claims do not require any specific gRNA and not limited to any specific outcome
The teaching of Balboa, Wolfe and Elling have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing gene of interest is SIRT1. 
Mu et al cure the deficiency by disclosing deacetylation of Sox2 by Sirt1 is required for reprogramming (abstract). Ma et al teach introducing Sirt1-wt gene and Sirt1H363Y gene into OG2 MEFs. When reprogrammed with the retroviral factors OSKM, Sirt1-wt increased Oct4-GFP-positive clone number by 1.5-fold (Fig. 5C, left) suggesting knock-in of Sirt1-wt gene is capable of enhancing both OSK- and OSK mediated iPSC formations
prima facie obvious for a person of ordinary skill in the art to combine the teaching of prior of Balboa,  Wolfe, Elling  and Mu by modifying the method of doxycycline-inducible systems for Cas9 expression as disclosed by Balboa,  Wolfe and Elling   by knocking-in the SIRT1 gene as suggested by Mu  to improve the reprogramming of somatic cells, using CRISPR/Cas system disclosed by Elling, reasonable expectation of success, as a matter of design choice, as instantly claimed, to reprogram said human cells to produce induced pluripotent cell, with a reasonable expectation of success, before the effective time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. In absence of any specific gRNA, limitation of knock-in of any gene of interest would be obvious in view of teaching of Balboa, Elling and Ma. One of skill in the art would have been expected to have a reasonable expectation of success because art teaches introduction of SIRT1 gene in OSKM reprogrammed cells enhance ipSC formation (see Mu). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 

Claims 1, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014, Elling et al (WO2016012544, dated 01/28/2016) as applied above and further in view of Greogory et al (USPGPUB 20140155468, dated 6/5/2014)
Claim interpretation: Instant rejection is applied to the extent claims do not require any specific gRNA and not limited to any specific outcome
The teaching of Balboa, Wolfe,  Elling have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing gene of interest is UGT1A1. 
Greogory et al cure the deficiency by disclosing introducing  an exogenous sequence for correction of a mutant gene or for increased expression of a wild-type gene including UGT1A1 (see para. 21, 114) in a cell that is hepatocyte  by site-specifically using Crispr/Cas system (see para. 24).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teaching of prior of Balboa,  Wolfe, Elling  and Greogory by modifying the method of doxycycline-inducible systems for Cas9 expression as disclosed by Balboa,  Wolfe and Elling   by introducing a  gene to express wild type UGT1A1  in differentiated cells (hepatocyte), using CRISPR/Cas system disclosed by Elling and Greogory, with reasonable expectation of success, as a matter of design choice, as instantly claimed, to express gene of interest (UGT1A1) in  said differentiated  human cells to produce hepatocyte expressing gene of interest, with a reasonable expectation of success, before the effective time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. In absence of any specific gRNA, limitation of knock-in of UGT1A1 would be obvious in view of teaching of Balboa, Elling and Greogory. One of skill in the art would have been expected to have a reasonable expectation of success because art teaches introduction of gene of interest in differentiated cells such as hepatocyte express wild type UGT1A1 as evident from the teaching of Greogory. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 



Response to arguments
Applicant disagree with the rejection arguing that Balboa et al fails to reference fails to disclose or suggest the use of lentiviral vectors including a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and the constitutive promoter operably linked to a tetracycline responsive element. Applicants note that Balboa et al. discloses that for all of their methods, the colony formation efficiency, a measure of iPSC formation (and thus the efficacy of expression of Cas9), “was found not to differ significantly between the methods” and was 0.0054% or 0.0021%, depending on the type of introduction of Oct4. Wolfe et al. discloses providing a stem cell that includes a lentiviral vector encoding a deficient Cas9 and a second lentiviral vector encoding a sgRNA for the genomic target. Wolfe et al. prophetically disclose using sgRNAs targeting Oct4 to increase expression of a Yamanaka factor, such as Oct4. There is no motivation to combine Balboa et al. and Wolfe et al., based on the disclosures themselves. This is because Balboa et al. is directed to modifying somatic cells, while Wolfe et al. is directed to modifying the resultant iPSC. The maximum efficiency of recombination achieved in Wolfe et al. was 25%; the maximum efficiency achieved in Balboa et al. is significantly lower. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Balboa et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of introducing a doxycycline-inducible expression system for Cas9 activator expression in human somatic cells prior to inducing said somatic cell to form iPS cells was explicitly taught by Balboa et al. A variety of suitable method to deliver viral vector encoding doxycycline-inducible expression system for Cas9 for this purpose are well-known in the art, including use of lentiviral vector (paragraph 9 of Wolfe). It is relevant to note that at least in one embodiment Wolfe contemplated providing at least one one somatic cell comprising a specific genomic target; a lentiviral vectors lentiviral vector encoding 
Applicant continue to argue that experimental work disclosed in Wolfe et al., measurement of SOX 17 indicates the efficiency of recombination. In the studies disclosed in Wolfe et al., only about 25% of the resultant cells expressed SOX17 after 6 days of Doxycycline treatment (see paragraph [0072], Figure 6C, %Soxl7 cells (also in declaration section 4). The Soto-Guiterrez Declaration provide evidence that the presently claimed methods, wherein an somatic cell is transfected with a lentivirus vector encoding a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and constitutive promoter operably linked to a tetracycline responsive element, and then induced to form a pluripotent stem cells, provide an unexpected superior result. As disclosed in the Soto-Guiterrez Declaration. Applicant argue that when the presently claimed methods were used, greater than 90% of the human iPSC were positive for Cas9. Furthermore, the efficiency of CRISPR-Cas9 recombination is much higher, approximately 90% in resulting cells following differentiation into hepatocytes. This high efficiency of recombination was unexpected and could not be predicted based on the cited prior art. Applicants’ arguments have been fully considered, but are not found persuasive.
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The declaration as well as instant specification teaches plating fetal human fibroblasts cells at a density of 1.3x105 cells/cm2 (20% confluence) that are transfected with a lentiviral vector encoding a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and constitutive promoter operably linked to a tetracycline responsive element at an MOI of 15. The transduced cells are selected 72h after transfection with an antibiotic for 3 weeks to produce a stable pool of transduced cells is tested for the Cas9 efficiency (example 2). It is further noted that it is this stable pool of fetal fibroblast cells transfected with lentiviral vector encoding a nucleic acid molecule comprising a doxycycline inducible system is reprogrammed using episomal plasmid vector containing 4 TF (Oct4, sox2, klf4, lin and Myc1). In the instant case, the claims are not so limited. As discussed type of cell, culture condition, reprogramming factor and duration of transduction all effect the resulting efficiency of reprogramming. There is no evidence on record that any somatic cells plated as single cell or at 100% confluence transfected with  lentiviral vector and not selected for stable pool of transfected fibroblast cells that is reprogrammed with any reprogramming factor would results in same efficiency of recombination as exemplified and argued by the applicant. 
Rejection of dependent claims 8, 11-12, 14 and 16 depend from claim 1 and previous rejection explicitly indicated that Claims 1, 8, 11-12, 14 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014), as applied above, and further in view of Elling et al (WO2016012544, dated 01/28/2016). Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632